S. Miller, J.,
concurs in the following memorandum: While I agree with both the conclusion and the reasoning of my colleagues, I write separately to make one additional observation.
Our determination herein rests upon our agreement with the Supreme Court’s conclusion that the Town of Oyster Bay and the Town Board of Oyster Bay (hereinafter the Town) failed to take the requisite hard look at the relevant environmental factors raised by the revised proposal to develop the subject property as approved. Impact upon, inter alia, groundwater recharge is but one of the matters that must be addressed in a SEIS. However, while I agree that the developer herein has acted in good faith in its attempts to win approval of its rezoning application, I believe recognition and disapproval of some of the less than good-faith stances taken by the Town during the course of this litigation should be noted so as to discourage their repetition.
The record amply demonstrates that municipal opposition to the initial proposed development was largely based upon considerations other than genuine environmental concerns. Indeed, one might reasonably query whether the Town officials were really ever concerned about the environmental effects of the proposed development. Nevertheless, despite the Town’s apparent environmental disingenuousness, legitimate environmental concerns do exist, and must be addressed in a SEIS, before the strictures of SEQRA can be said to have been satisfied.